DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining members” in claims 1, 3, 5, 7, 16, 17, 19, 21, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt et al. (US 2012/0171409 A1) (“Todt”), in view of Di Pede (US 2010/0215924 A1).
With respect to claim 1, Todt discloses a composite fabric (abstr.), comprising a film - element 1A - having a first side and a second side, a first fibrous layer having a first side connected to the second side of the film, and a second side, a fabric layer having a first side connected to the second side of the first fibrous layer, and a second side, and a second fibrous layer having a first side connected to the second side of the fabric layer, and a second side – element 1D can be a nonwoven fabric comprising a laminate comprising two or more fabric layers (0043, 0173, 0181, 0194).  
Todt is silent with respect to a plurality of retaining members connected to and extending from the second side of the second fibrous layer.
Di Pede discloses a composite for use on inclined surfaces, the composite comprising a plurality of retaining members – polymer elements formed from a skid 
The recitation “for contacting a surface on which the composite fabric is placed and resisting movement of the composite fabric relative to the surface” has been interpreted as a recitation of intended use.  Since the references teach the elements of the composite fabric it would be expected that the composite according to the references is capable to perform as intended.
Regarding claim 2, Todt and Di Pede teach the composite fabric of claim 1.  Todt discloses the film is a non-heat shrinking film – other methods than heating are used to create shaped-to form covers (abstr.).  
As to claim 7, Todt and Di Pede teach the composite fabric of claim 1.  Di Pede teaches the retaining members constructed from polyurethane (0034).
With respect to claim 8, Todt and Di Pede teach the fabric of claim 1.  Todt discloses the fabric includes a pH modifier (0095, 0140).
Regarding claim 9, Todt and Di Pede teach the fabric of claim 1.  Todt discloses an adhesive between the film and the first fibrous layer – element 1C (0043, Figs. 1 and 2).
As to claim 10, Todt and Di Pede teach the fabric of claim 9.  Todt discloses a vapor corrosion inhibitor within the adhesive (0024).
With respect to claims 11 and 12, Todt and Di Pede teach the fabric of claim 9.  Todt discloses the adhesive adheres the film to the first fibrous layer (0043, Figs. 1 and 2).  Regarding the water saturated bond strength adhesion between the film and the first fibrous layer, since in Todt the film is formed of polyurethane (0028) as disclosed in the instant Specification, the adhesive is a polyurethane adhesive (0094), as disclosed in the instant Specification and the first fibrous layer is a nonwoven polyester or polyolefin (0173) as disclosed in the instant Specification, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the water saturated bond strength adhesion in Todt satisfies the recited range.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Elkouh et al. (US 2003/0220041 A1) (“Elkouh”).
With respect to claims 3 and 4, Todt and Di Pede teach the fabric of claim 1, but are silent with respect to the retaining members including a corrosion inhibitor.  Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of 
With respect to claim 5, Todt and Di Pede teach the fabric of claim 1.   The Examiner notes “the surface” is not an element of the fabric.  The claim recites how the composite fabric is used.  Since Di Pede discloses a plurality of retaining members as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the plurality of retaining members would form at least one pocket between one or more of the plurality of retaining members, the second side of the second fibrous layer and the surface of the protected object.  Regarding the composite fabric including a vapor corrosion inhibitor at least a portion of which vaporizes and collects in one or more of the pockets, Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of protective covers to include a corrosion inhibitor in the cover layer which is the closest to the protected object.  Elkouh discloses that the corrosion inhibitor collects in the space between the cover and the object that is being protected by the cover (0059), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the fabric of Todt, Di Pede and Elkouh, at least a portion of the corrosion inhibitor would vaporize and collect in the pockets.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Todt et al. (US 2012/0015161 A1) (“Todt 2”).
With respect to claim 13, Todt and Di Pede teach the fabric of claim 1, but are silent with respect to the film being a multilayer film.  Todt 2 discloses a protective laminate including a film layer which is a multilayer film (abstr., 0099, 0101-0112).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the film layer of Todt as a multilayer film as multilayer films are known in the art of laminates used for protection of vehicles (Todt 2, 0003).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Crotty (US 2017/0144406 A1).
With respect to claim 14, Todt and Di Pede are silent with respect to the fabric including electromagnetic shielding.  Crotty discloses a protective cover comprising a composite fabric including EMI shielding (abstr., 0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fabric of Todt and Di Pede with electromagnetic shielding as it is known the art to include electromagnetic shielding in protective composite fabrics.
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Reichmann et al. (US 2004/0166758 A1) (“Reichmann”).
With respect to claim 31, Todt and Di Pede teach the fabric of claim 1, but are silent with respect to the fabric layer being biodegradable.
Reichmann discloses a biodegradable nonwoven fabric comprising a biodegradable polyester (abstr., 0026, 0027).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fabric layer of Todt as a biodegradable fabric layer, such as a biodegradable polyester, as the fabric layer of Todt is formed of polyester (0219).  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ (CCPA 1960).

Claims 15, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede (US 2010/0215924 A1).
With respect to claim 15, Todt discloses a composite fabric (abstr.), comprising a non-heat shrinking film – element 1A – other methods than heating are being used to create shaped-to-form covers (abstr.), having a first side and a second side, a first fibrous layer having a first side connected to the second side of the film, and a second side, a fabric layer having a first side connected to the second side of the film, and a second fibrous layer having a first side connected to the second side of the fabric layer, and a second side – element 1D can be a nonwoven fabric comprising a laminate comprising two or more fabric layers (0043, 0173, 0181, 0194).
Todt is silent with respect to a plurality of retaining members connected to and extending from the second side of the second fibrous layer.
Di Pede discloses a composite for use on inclined surfaces, the composite comprising a plurality of retaining members – polymer elements formed from a skid resistant material – elements 11 - connected to and extending from the bottom surface 
The recitation “for contacting a surface on which the composite fabric is placed and resisting movement of the composite fabric relative to the surface” has been interpreted as a recitation of intended use.  Since the references teach the elements of the composite fabric it would be expected that the composite according to the references is capable to perform as intended.
As to claim 21, Todt and Di Pede teach the composite fabric of claim 15.  Di Pede teaches the retaining members constructed from polyurethane (0034).
With respect to claim 22, Todt and Di Pede teach the fabric of claim 15.  Todt discloses the fabric includes a pH modifier (0095, 0140).
Regarding claim 23, Todt and Di Pede teach the fabric of claim 15.  Todt discloses an adhesive between the film and the first fibrous layer – element 1C (0043, Figs. 1 and 2).
As to claim 24, Todt and Di Pede teach the fabric of claim 23.  Todt discloses a vapor corrosion inhibitor within the adhesive.
With respect to claims 25 and 26, Todt and Di Pede teach the fabric of claim 23.  Todt discloses the adhesive adheres the film to the first fibrous layer (0043, Figs. 1 and 2).  Regarding the water saturated bond strength adhesion between the film and the first .

Claims 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Elkouh et al. (US 2003/0220041 A1) (“Elkouh”).
Regarding claims 17 and 18, Todt and Di Pede teach the fabric of claim 15.  The references are silent with respect to the retaining members including a corrosion inhibitor.  Elkouh discloses a protective cover wherein the layer that would be the closest to the metallic object that it would be arranged to protect includes a corrosion inhibitor- element 604, which is a vapor corrosion inhibitor (abstr., 0057, Figs. 8A and 8B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the retaining members of the fabric of Todt and Di Pede with a corrosion inhibitor such as a vapor corrosion inhibitor as it is known in the art of protective covers to include a corrosion inhibitor in the cover layer which is the closest to the protected object.  
With respect to claim 19, Todt and Di Pede teach the fabric of claim 15.   The Examiner notes “the surface” is not an element of the fabric.  The claim recites how the composite fabric is used.  Since Di Pede discloses a plurality of retaining members as .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Todt et al. (US 2012/0015161 A1) (“Todt 2”).
With respect to claim 27, Todt and Di Pede teach the fabric of claim 15, but are silent with respect to the film being a multilayer film.  Todt 2 discloses a protective .

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt, in view of Di Pede, and further in view of Crotty (US 20170144406 A1).
With respect to claim 28, Todt teaches the fabric of claim 15 but is silent with respect to the fabric including electromagnetic shielding.  Crotty discloses a protective cover comprising a composite fabric including EMI shielding (abstr., 0077).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fabric of Todt with electromagnetic shielding as it is known in the art to include electromagnetic shielding in protective composite fabrics.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todt et al. (US 2012/0171409 A1) (“Todt”), in view of Di Pede (US 2010/0215924 A1).
With respect to claim 29, Todt discloses a composite fabric (abstr.), comprising a first film - element 1A - having a first side and a second side, a first fibrous layer having a first side connected to the second side of the first film, and a second side, a fabric layer having a first side connected to the second side of the first fibrous layer, and a second side, a second fibrous layer having a first side connected to the second side of the fabric layer, and a second side – element 1D can be a nonwoven fabric comprising a laminate comprising two or more fabric layers (0043, 0173, 0181, 0194), and a 
Todt is silent with respect to a plurality of retaining members connected to and extending from the second side of the second fibrous layer.
Di Pede discloses a composite for use on inclined surfaces , the composite comprising a plurality of retaining members – polymer elements formed from a skid resistant material – elements 11 - connected to and extending from the bottom surface of the composite (0025, 0026, 0030, 0037, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second side of the second fibrous layer of Todt with a plurality of retaining members connected to and extending from the second side of the second fibrous layer to provide the composite of Todt with anti-skid property, the composite of Todt to be used as a protective cover for vehicles (0002).
The recitation “for contacting a surface on which the composite fabric is placed and resisting movement of the composite fabric relative to the surface” has been interpreted as a recitation of intended use.  Since the references teach the elements of the composite fabric it would be expected that the composite according to the references is capable to perform as intended.

Response to Arguments
Applicant’s arguments filed on Jan. 25, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 5 and 19 have been withdrawn.  
In view of the recent amendment 35 USC 102 rejections of claims 15, 22-24 as being anticipated by Todt have been withdrawn.
The Applicant has argued skid resistant elements 11 of Di Pede are formed on the top side of the membrane, not the bottom side, and their purpose – to provide an anti-slip surface for installers and to roofing supplies to be temporarily placed on the upper surface of the membrane - is different from the purpose of the retaining members of the present invention, which is to prevent movement of the composite fabric relative to a surface in which the fabric is placed, for which purpose Di Pede teaches use of coatings, such as self-adhesive coatings, thus the combination of Todt and Di Pede does not render claims 1 and 15 obvious.  The Examiner notes Di Pede discloses a multi-layer membrane which is a multi-layer laminate (0037-0040), and as such the top and bottom of the laminate can be interpreted interchangeably.  Di Pede was cited for teaching a plurality of retaining members – polymer elements formed from a skid-resistant material – elements 11 - connected to and extending from a surface of the composite laminate, the plurality of the retaining members providing anti-skid property with respect to items placed on the surface on which the retaining members are provided (0005, 0025, 0026, 0030, 0037, Fig. 2).  As such the retaining members as Di Pede’s would provide anti-skid property to the composite fabric of Todt, the composite of Todt to be used as a protective cover for vehicles (0002).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783